Citation Nr: 9906407	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  97-33 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for numbness of the hands, 
arms, legs and feet, claimed as a result of Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to January 
1972, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the veteran's claim for 
service connection for numbness of the hands, arms, legs and 
feet, claimed as a result of Agent Orange exposure.  The 
veteran timely appealed this determination to the Board.

As a preliminary matter, the Board observes that, in November 
1993, the veteran previously asserted a claim for service 
connection for bilateral numbness of the hands due to his 
exposure to Agent Orange during service.  In an unappealed 
May 1994 rating decision, the RO denied the veteran's claim 
for service connection for peripheral vascular disease on the 
ground that it was not due to his exposure to Agent Orange.  
However, the Board concludes (as did, apparently, the RO), 
that because of the unique circumstances of this case, i.e., 
that, effective from November 7, 1996, acute and subacute 
peripheral neuropathy were added to the list of diseases 
presumed to be due to Agent Orange exposure, de novo 
consideration of the current claim is warranted.  61 Fed. 
Reg. 57,586 (1996).


FINDINGS OF FACT

1. The veteran served in Vietnam during the Vietnam era.

2.  The veteran reports experiencing numbness of the hands, 
arms, legs and feet since at least 1977, and received a 
diagnosis of questionable peripheral neuropathy of 
questionable etiology in May 1985.

3.  Neither nonspecific peripheral neuropathy or numbness of 
the hands, arms, legs and feet is recognized by the VA as a 
disease for which the Secretary has determined that a 
presumption of service connection on the basis of Agent 
Orange exposure is warranted.

4.  There is otherwise no competent medical evidence of 
record of a link, or nexus between current numbness of the 
hands, arms, legs, and feet and the veteran's military 
service, to include Agent Orange exposure therein.


CONCLUSION OF LAW

The claim of entitlement to service connection for numbness 
of the hands, arms, legs and feet, claimed as a result of 
Agent Orange exposure, is not well grounded. 38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In addition, affirmative evidence establishes 
that the veteran was not exposed to any such agent during 
service.  38 C.F.R. § 3.307(a)(6)(iii).  Thus, service 
connection may be presumed for residuals of exposure to Agent 
Orange by showing two elements.  First, a veteran must show 
that he served in the Republic of Vietnam during the Vietnam 
War era. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  
Secondly, the veteran must be diagnosed with one of the 
specific diseases listed in 38 C.F.R. § 3.309(e).  See Brock 
v. Brown, 10 Vet. App. 155, 162-64 (1997).

A veteran can also establish service connection for residuals 
of exposure to Agent Orange by showing that a current 
disorder is in fact causally linked to such exposure.  Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed.Cir. 1994), citing 38 
C.F.R. § 3.303.  In Combee, the United States Court of 
Appeals for the Federal Circuit held that when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis. That is, the 
material in the claims file must be evaluated to determine 
whether there is at least evidentiary equipoise as to the 
question of whether any currently diagnosed disability is 
related to an illness or injury sustained or manifested by 
the veteran while on active duty.  Combee at 1044; 38 
U.S.C.A. §§ 1113(b), 1116.

However, the preliminary question to be answered is whether 
the veteran has presented evidence of a well-grounded claim.  
A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable.  It is a plausible claim, 
properly supported with evidence.  See 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under he court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

A review of the service medical records shows that they are 
negative for complaint, treatment, finding or diagnosis of 
numbness affecting the veteran's hands, arms, legs or feet.  
They do, however, reflect that the veteran suffered a 
traumatic amputation of the fourth finger of his left hand, 
and service connection for this disability was established in 
August 1973.

Also of record is an April 1972 VA examination report, VA 
outpatient treatment records, dated from May 1983 to May 
1993, and statements of the veteran and his accredited 
representative.

The April 1972 VA examination report reflects that the 
veteran did not report having numbness of either his hands, 
arms, legs or feet.  Further, VA outpatient treatment 
records, dated in May 1983 and June 1985, show that the 
veteran complained of experiencing numbness involving his 
hands, arms, legs and feet.  The May 1983 record also 
indicates that the veteran reported that he had had these 
symptoms for approximately five to six years.  In addition, a 
May 1985 record reflects a diagnosis of questionable 
peripheral neuropathy of questionable etiology.  April 1991 
and March 1993 VA outpatient treatment entries show that the 
veteran complained of having numbness in each of his hands.

In several statements, the veteran asserts that service 
connection for numbness of the hands, arms, legs and feet is 
warranted because it is a residual of his in-service exposure 
to Agent Orange.  In addition, his representative maintains 
that the veteran has submitted a well-grounded claim for 
service connection for this disorder, and as such, the 
veteran should have been afforded a VA examination in 
connection with this claim to determine the nature and 
etiology of the disability.

Following a careful review of the record, the Board must 
conclude that the veteran's claim for service connection for 
numbness of the hands, arms, legs and feet, to include as a 
result of Agent Orange exposure, is not well grounded.

Initially, the Board notes that the evidence does clearly 
establish that the veteran has a current disability.  As 
noted above, there is no definitive diagnosis of condition to 
which the current complaints are attributable.  Only 
questionable peripheral neuropathy was diagnosed in May 1985, 
and nonspecific numbness of the hands, arms, legs and feet is 
not a specific disability for which service connection may be 
granted.  However, even assuming, arguendo, that the veteran 
currently has peripheral neuoropathy or another disability 
manifested by numbness of the hands, arms, legs and feet, 
there is still no competent evidence of a nexus between any 
such disability and service, to include Agent Orange exposure 
therein. 

In this case, the record reflects that the veteran served in 
the Republic of Vietnam during the Vietnam era.  However, 
neither nonspecific numbness of the hands, arms, legs and 
feet nor peripheral neuropathy is among the diseases for 
which the Secretary of Veterans Affairs, under the Authority 
of the Agent Orange Act of 1991, has determined are 
associated with exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era.  See 61 Fed. Reg. 57587 
(1996); 38 C.F.R. §§ 3.307(d), 3.309(e).  While presumptive 
service connection on the basis of Agent Orange exposure is 
available for acute and subacute peripheral neuropathy, 
manifest within two years of discharge, no such diagnosis has 
been rendered in this case.  Hence, there is no basis for a 
grant of service connection for the claimed condition 
pursuant to the presumptive provisions identified above.  See 
59 Fed. Reg. 341 (1994) (in which the Secretary formally 
announced that a presumption of service connection based on 
exposure to herbicides used in Vietnam was not warranted for 
certain conditions, to specifically include circulatory 
disorders or for "any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.").  As such, service 
connection can only be established with proof of actual 
direct causation.  See Combee.

However, there also is no competent medical evidence of a 
link, or nexus between the veteran's current complaints of 
numbness of the hands, arms, legs and feet and his period of 
military service.  In this  respect, the record reveals that 
the first documented complaints of loss of feeling in the 
hands and arms were in 1983.  That record further shows that 
he reported had been experiencing numbness in his hands for 
approximately five to six years, i.e.,. beginning in 
approximately 1977, seven years subsequent to his separation 
from service.  Most significantly, none of the records of 
post-service treatment records includes a competent medical 
evidence relating the veteran's current numbness of the 
hands, arms, legs and feet to his period of active military 
service, to include herbicide exposure therein.

The Board has also considered lay statements by the veteran 
that his numbness of the hands, arms, legs and feet had its 
onset in service as a result of Agent Orange exposure.  
However, where, as here, the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 
294-95 (1991).  Because the veteran, as a lay person, does 
not possess the medical training and expertise necessary to 
render an opinion as to either the cause or diagnosis of the 
numbness of the hands, arms, legs and feet, his lay 
statements, standing alone, cannot serve as a sufficient 
predicate upon which to find the claim for service connection 
to be well grounded.  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claim for service connection for 
numbness of the hands, arms, legs and feet, the Board can 
only conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  Therefore, VA is 
under no duty to assist the veteran in the development of the 
facts pertinent to this claim, Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994), including having the veteran undergo a 
medical examination.  See Yabut v. Brown, 6 Vet. App. 79 
(1994).  Furthermore, the Board is not aware of the existence 
of any evidence, which, if obtained, would well ground this 
claim for service connection.  See McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997).

As a final note, the Board recognizes that this issue is 
being disposed of in a manner that differs from that employed 
by the RO.  The RO denied the veteran's claim on the merits, 
while the Board has concluded that the claim is not well 
grounded.  However, the Court has held that when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the appellant solely from 
the omission of the well-grounded analysis.  Meyer v. Brown, 
9 Vet. App. 425, 432 (1996).  The Board also views the above 
discussion as sufficient to inform the veteran of the 
elements necessary to present a well-grounded claim for the 
benefit sought, and the reasons why the current claim must 
fail.  38 U.S.C.A. § 5103 (West 1991); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).


ORDER

Service connection for numbness of the hands, arms, legs and 
feet, claimed as a result of exposure to Agent Orange, is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

- 8 -


- 1 -


